3 N.Y.3d 736 (2004)
In the Matter of KSLM-COLUMBUS APARTMENTS, INC., Respondent,
v.
NEW YORK STATE DIVISION OF HOUSING AND COMMUNITY RENEWAL, Respondent-Appellant, and
WESTGATE TENANTS ASSOCIATION et al., Intervenors-Appellants-Respondents.
Court of Appeals of the State of New York.
Submitted August 23, 2004.
Decided October 26, 2004.
Motion by New York State Tenants & Neighbors Coalition, Inc., et al. for leave to file a brief amici curiae on the motions for leave to appeal herein granted and the brief is accepted as filed.